In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-00-00124-CV
______________________________




IN THE INTEREST OF N. K. AND D. T. K., CHILDREN






On Appeal from the 336th Judicial District Court
Fannin County, Texas
Trial Court No. 33341





Before Ross, Cornelius* and Grant,** JJ.
Opinion by Justice Cornelius

__________________________________
*William J. Cornelius, Chief Justice, Retired, Sitting by Assignment
**Ben Z. Grant, Justice, Retired, Sitting by Assignment

O P I N I O N

	Casey Kenyon appeals from a trial court judgment terminating her parental rights to her
children, N. K., now four and one-half years of age, and D. T. K., now three years of age.   Our
original opinion in this case is published at 54 S.W.3d 499 (Tex. App.-Texarkana 2001), vacated
without reference to the merits & remanded, 89 S.W.3d 29 (Tex. 2002).  In that opinion, we
reviewed the legal and factual sufficiency of the evidence to support the trial court's order of
termination and declined to apply a heightened standard of appellate review.  
	In In re C. H., the Texas Supreme Court determined that traditional standards of review of
sufficiency of the evidence in termination cases were inappropriate, and it announced that
termination cases should be reviewed using a new standard designed to determine if clear and
convincing evidence supports the judgment.  In re C. H., No. 00-0552, 2001 WL 1903109 (Tex. July
3, 2002). The Texas Supreme Court vacated our judgment and remanded this case to us for review
using the new standard announced in In re C. H.
	Kenyon has challenged the sufficiency of the evidence to support the trial court's termination
of her parental rights.  Rights that inhere in the parent-child relationship are of constitutional
dimensions.  Stanley v. Illinois, 405 U.S. 645 (1972); In re G. M., 596 S.W.2d 846 (Tex. 1980); In
re J. J., 911 S.W.2d 437, 439 (Tex. App.-Texarkana 1995, writ denied).   The appellate standard for
reviewing termination findings has recently been set out in detail by the Texas Supreme Court in In
re C. H..  In determining whether clear and convincing evidence exists to justify termination, we
must determine whether the evidence is such that a fact-finder could reasonably form a firm belief
or conviction about the truth of the State's  allegations.  Id.; see  Tex.  Fam.  Code  Ann.  § 101.007
(Vernon 2002) ("'Clear and convincing evidence' means the measure or degree of proof that will
produce in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations
sought to be established.").  The court reasoned that this is a standard that "focuses on whether a
reasonable jury could form a firm conviction or belief [yet] retains [sic] the deference an appellate
court must have for the factfinder's role."  In re C. H., 2001 WL 1903109, at *8.
	In making its decision, the Court explicitly rejected standards "that retain the traditional
factual sufficiency standard while attempting to accommodate the clear-and-convincing burden of
proof."  Id., see, e.g., Leal v. Tex. Dep't of Protective and Regulatory Serv., 25 S.W.3d 315, 321
(Tex. Crim. App. 2000); In re W. C., 56 S.W.3d 863, 868 n.3 (Tex. App.-Houston [14th Dist.] 2001,
no pet.).  The court also disapproved of a test articulated in several cases where the courts stated that
courts of appeals must determine whether a reasonable trier of fact could conclude that the existence
of a disputed fact is "highly probable."  In re C. H., 2001 WL 1903109, at *9.   The court emphasized
that, in using the new standard, we must safeguard the respective constitutional roles of juries and
appellate courts.  	

	An appellate court's review must not be so rigorous that the only factfindings that
could withstand review are those established beyond a reasonable doubt.  Id.  See 
Santosky v. Kramer, 455 U.S. 745, 767-69 (holding that "beyond reasonable doubt"
standard is not required in termination cases). While parental rights are of
constitutional magnitude, they are not absolute.  Just as it is imperative for courts to
recognize the constitutional underpinnings of the parent-child relationship, it is also
essential that emotional and physical interests of the child not be sacrificed merely
to preserve that right.	
Id.
	In light of the new standard of review, we now examine the evidence produced in the trial
of this case.  The evidence shows that, in November 1998, Fannin County Child Protective Services
(CPS) received a referral alleging that Mrs. Kenyon and Damien Kenyon, the children's father, were
physically neglecting and emotionally abusing their children, N. K. and D. T. K. The referral
specifically alleged that N. K., then two and one-half years of age, exhibited bruising and had been
locked in a closet by his mother and father;  Z. K., the eldest of the Kenyons' children, had missed
twenty-three days of school; the children would go for days without food; they were often
unsupervised; they had a history of suffering from severe diaper rash; and both parents used illegal
drugs.  CPS received a subsequent referral a few weeks later, with similar allegations, as well as new
allegations that Mrs. Kenyon left the children with their father, who could not adequately care for
them, for as long as ten hours, during which time the children were not fed properly, and that she
would bring crack cocaine home to Mr. Kenyon.  
	During the CPS investigation, the Kenyons admitted they abused drugs and needed
assistance.  Ronald Hamilton, a CPS investigator, testified he found little evidence to substantiate
some of the allegations, but he did determine that Mrs. Kenyon allowed the children to run around
the house unsupervised while she slept. (1)
  Further, Debra Funtez, the court-appointed special
advocate, also investigated the Kenyon family and determined they were in "great turmoil" because
of the parents' drug abuse.  Funtez recommended termination of Mrs. Kenyon's parental rights,
opining that she was unable to care for the children and likely would not be able to do so in the
foreseeable future.  Funtez also noted that N. K. suffered from various insecurities, feelings of
abandonment, and night terrors.
	The Kenyons subsequently agreed to a service plan, (2) but CPS received two additional
referrals in early January.  First, Z. K. apparently did not return to school until a few days after the
Christmas break.  Second, the Kenyons left the children with a sitter for over twenty-four hours
without sufficient food or water, while purportedly attending a job interview.  At this point, CPS
representatives picked up the children and placed N. K. and D. T. K. with their paternal grandmother. 
On January 8, four days after first leaving the children with their grandmother, the Kenyons visited
the CPS office and admitted they had not been on a job interview, but rather on a "drug binge."   N.
K. and D. T. K. were ultimately placed in foster care.  Mrs. Kenyon was unable to make satisfactory
progress on her service plan because her community supervision for a criminal conviction was
revoked in May 2000, and she was sentenced to ten years in prison. (3) 
	In March 1995, Mrs. Kenyon was sentenced to ten years' confinement, probated, for engaging
in organized criminal activity in connection with her burglary of a habitation.  Sometime during 1997
or 1998, she tested positive for marihuana and cocaine, at which time the State moved to revoke her
community supervision.  Mrs. Kenyon's community supervision was subsequently modified to
require her placement at a Substance Abuse Felony Punishment Facility (SAFPF).  She completed
the first phase of the drug treatment program at the SAFPF, but failed to complete the second phase
at the Salvation Army treatment center in Dallas. (4)  She was terminated from the program for leaving
the facility without permission.  This conduct led to the revocation of her community supervision
and the reinstatement of her ten-year prison sentence.
	Before placing N. K. and D. T. K. in foster care, CPS representatives investigated the
possible placement of the children with their maternal grandmother, Sheila Jacobs.  However,
because of a history of sexual abuse in Jacobs' home, the family's apparent nonchalant attitude
toward such abuse, (5) and the concern that Jacobs might return the children to the Kenyons, CPS
determined that such placement was not a satisfactory option.
	Section 161.001 of the Texas Family Code governs the involuntary termination of the
parent-child relationship.  Pursuant to that section, a court may order termination of the parent-child
relationship if it finds by clear and convincing evidence one or more of the statutory grounds set out
in  Section 161.001(1), and determines that termination is in the best interest of the child as required
by  Section 161.001(2).  See Tex. Fam. Code Ann. § 161.001 (Vernon 2002).  Here, CPS alleged
that termination was proper under Section 161.001(1)(D) and (E).  Subsection (1)(D) allows
termination where the parent knowingly places or knowingly allows the child to remain in conditions
or surroundings that endanger the physical or emotional well-being of the child.  See Tex. Fam.
Code Ann. § 161.001(1)(D).  Subsection (1)(E) allows termination where the parent engages in
conduct or knowingly places the child with persons who engage in conduct that endangers the
physical or emotional well-being of the child.    Tex. Fam. Code Ann. § 161.001(1)(E).  In its
findings of fact and conclusions of law, the trial court found that termination was proper under both
Subsections 1(D) and (E).  The court also found termination to be in N. K.'s and D. T. K.'s best
interests. (6)

	The evidence showed that Mrs. Kenyon not only had a substance abuse problem with, at
least, crack cocaine, but also that she would bring cocaine home to her husband while he was
watching N. K. and D. T. K.  The evidence also demonstrated that Mrs. Kenyon left her children
with a sitter, and subsequently with CPS, for over four days without ample food and clothing while
she was on a drug binge.  Additionally, it was shown that her community supervision had been
revoked, and she had been sentenced to ten years in prison for her drug possession and use.
	There is little evidence that Ms. Kenyon personally committed any direct physical or
emotional abuse of the children.  However, the court could have found that her conduct as
summarized above jeopardized the children's well-being.  In order for parental conduct to constitute
endangerment of the children's well-being, the conduct need not be directed at the children and the
children need not actually suffer injury.  Rather, endanger means to expose to loss or injury, to
jeopardize.  Boyd v. Tex. Dep't of Human Servs., 715 S.W.2d 711, 715 (Tex. App.-Austin 1986),
rev'd on other grounds, 727 S.W.2d 531 (Tex. 1987).  Further, the specific danger to the children's
well-being need not be established as an independent proposition, but may be inferred from parental
misconduct.  Id. at 533;  In re King, 15 S.W.3d 272, 276-77 (Tex. App.-Texarkana 2000, pet.
denied); In re J. J., 911 S.W.2d at 440.   Evidence of a parent's imprisonment may also contribute
to a finding that the parent engaged in a course of conduct that endangered the children's physical
and emotional well-being.  In re Boyd, 727 S.W.2d at 534.
	Here there is evidence, not only of Mrs. Kenyon's imprisonment, but also that her conduct
placed her children in serious risk of both physical and emotional abuse.  Julie Ann Ford, N. K.'s and
D. T. K.'s foster mother, testified that, at the age of two and one-half years, N. K. exhibited a fear
that  the  "[p]olice  were  after  him"  and  that  he  had  to  "[h]ide  the  drugs."   Ford  also  testified
that N. K. would pick up pieces of paper off the ground, roll them up, and ask her other children if
they wanted a "joint" to "get high."   Finally, Ford testified that N. K., while having his diaper
changed, would point to his penis saying, "Suck my D-I-C-K" or gyrate his hips in an upward
thrusting motion saying, "Hump, hump, want to hump, are you going to touch me there?" (7) At the
time referenced by Ford, D. T. K. was still an infant and could not yet speak.  In light of this
evidence, we cannot say that the trial court erred in finding that Mrs. Kenyon knowingly placed the
children in conditions that endangered their physical and emotional well-being.  The trial court could
reasonably form a firm belief that, based on her actions as shown by this evidence as well as by
persistently engaging in illegal conduct, such as using crack cocaine, Mrs. Kenyon knowingly
engaged in conduct that endangered the physical and emotional well-being of her children.
	Furthermore, the trial court did not err in finding there was clear and convincing evidence
that  terminating  Mrs.  Kenyon's  parental  rights  was  in  the  children's  best  interests.   Although
Mrs. Kenyon has allegedly been released from prison and placed on community supervision, she is
likely to remain on community supervision for ten years, and her past conduct indicates that she had
difficulty complying with the terms of her community supervision, especially abstinence from illegal
drug use.  These facts, coupled with the young age of her children, make the case for parental rights
termination quite compelling.  Funtez testified that the relative youth of the boys made them more
adoptable, and because they had been in a foster home since the ages of two and one, the transition
from foster care to adoption by the foster parents would be less traumatic. (8)  Moreover, according to
Ford, N. K. is extremely concerned about where he is going to "be forever," and has told her,
"Mommy, I love you, I want to stay here, I don't want to leave." (9) 
	We conclude that, based on this evidence, the trial court in this case could readily have
reached the necessary firm conviction or belief that the State's allegations were true and that the
extreme step of termination of Kenyon's parental rights was in the best interests of the children.

	We affirm the judgment of the trial court.

							William J. Cornelius*
							Justice

Date Submitted:	August 29, 2002
Date Decided:		February 5, 2003

*Chief Justice, Retired, Sitting by Assignment



1. The record reflects that Mrs. Kenyon had previously left one of her children unsupervised
while she slept, and the police found her eldest child, Z. K., then two years old, in the street by
himself.
2. The plan required the Kenyons to:  attend parenting and anger management classes,
participate in marital counseling, attain stable employment, find and maintain adequate housing,
submit to psychological evaluations, pay child support, and submit to random drug testing.
3. The terms of Mrs. Kenyon's sentence required a hearing after 180 days of incarceration to
determine whether she should be placed on shock probation.  Although the record is unclear as to
the results of this hearing, Mrs. Kenyon's appellate counsel maintains that she received shock
probation and is now living and working in Bonham, Texas.
4. This second phase was held at an unsecured facility.
5. The family apparently made no effort to keep the children away from the sexual abuser, 
Jacobs' father, when he visited and allowed the eldest boy, Z. K., to travel with him.
6. The Supreme Court of Texas has provided a nonexclusive list of factors for the fact-finder
to consider when ascertaining the best interest of a child:

	(A) the desires of the child; (B) the present and future emotional and physical needs
of the child; (C) the present and future emotional and physical danger to the child;
(D) the parenting abilities of the individuals seeking custody; (E) the programs
available to assist these individuals to promote the best interests of the child; (F) the
plans for the child by these individuals or by the agency seeking custody; (G) the
stability of the home or proposed placement; (H) the acts or omissions of the parent
that may indicate the existing parent-child relationship is not a proper one; and (I)
any excuse for the acts or omissions of the parent.  

 Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976).
7. Although there appears to be no direct evidence of how or where N. K. learned these crude
sexual and drug-related phrases, the trial court was well within its discretion to reasonably infer that,
since neither N. K. nor D. T. K. spent any meaningful time outside of Mrs. Kenyon's custody, N. K.
was simply emulating the language and behaviors he witnessed at home.
8. Ford testified that she and her husband are interested in adopting both N. K. and D. T. K.
9. The need for permanence is the paramount consideration for the children's present and future
physical and emotional needs.  The goal of establishing a stable, permanent home for a child is a
compelling interest of the government.   In re S. H. A., 728 S.W.2d 73, 92 (Tex. App.-Dallas 1987,
writ ref'd n.r.e.).  The threat of present or further incarceration makes Mrs. Kenyon's future uncertain.